Mollison, Judge:
Counsel for tbe parties have stipulated and agreed in these cases as follows:
IT IS STIPULATED AND AGREED by and between the respective parties hereto, subject to the approval of the Court, that the market values of the merchandise at the time of exportation to the United States covered by the Appeals to Reappraisement enumerated on schedule “A” attached hereto and made a part hereof at which time such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantity and in the ordinary course of trade for home consumption including costs of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States were the values set forth in the right hand column of the schedule attached hereto marked “Foreign Market Value” and that the export values, as defined in Section 402 (d) of the Tariff Act of 1930 were no higher than said values.
On tbe agreed facts, I find that foreign value, as that value is defined in section 402 (c), Tariff Act of 1930, as amended, is tbe proper basis for valuation of tbe merchandise covered by tbe appeals for reappraisement enumerated in schedule “A,” attached to and made a part hereof, and that such value in each case is tbe value set forth in tbe right-hand column of tbe said schedule marked “Foreign market value.”
Judgment will issue accordingly.
Schedule “A”
FINWOOD INDUSTRIES, INC.
Foreign Reappt. Entry market No. No. Description value Per M sq. feet net pkd.
287901-A 5581/53 BJ-WG-)£ — small sizes_ $46. 57
BJ-BB-J4 — -small sizes_•_ 48. 33
WG-J4 — small sizes_ 39. 96
287902-A 2791/53 BJ/BB-96 x 48 — % correct value $309.58 per 244. 66 M sq. ft. less 25% net packed.
287904-A 3044/54 4mm-BBJ/WG — small_ 61. 34